 Case 3:20-cv-01455-TAD-KDM Document 54 Filed 05/04/21 Page 1 of 1 PageID #: 745

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


CHAMBLESS ENTERPRISES L L C ET AL                      CASE NO. 3:20-CV-01455

VERSUS                                                 JUDGE TERRY A. DOUGHTY

ROBERT REDFIELD ET AL                                  MAG. JUDGE KAYLA D. MCCLUSKY


                                     NOTICE OF MOTION SETTING

       Please take notice that the Appeal of Magistrate Judge Decision (Document No. 53) filed by
Apartment Association of Louisiana Inc, Chambless Enterprises L L C on May 3, 2021 has been set before
the Honorable Terry A. Doughty.

                                                   Deadlines

         Any party may file a memorandum in opposition to the motion by May 25, 2021. The movant may
file a reply memorandum within (seven (7) days after the opposition to the motion is filed.
OPPOSITION TO THE MOTION MUST BE FILED TIMELY OR THE MOTION WILL BE
CONSIDERED UNOPPOSED.

                                              No Oral Argument
        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument
is necessary. A written ruling will be issued in due course.

                                         Courtesy Copies Required

       An electronic copy of the motion and memoranda only shall be e-mailed in Word Format to:
Doughty_motions@lawd.uscourts.gov. If attachments are 15 pages or less, they may also be e-mailed. If
attachments exceed 15 pages, paper copies shall be provided to chambers:

                           Hon. Terry A. Doughty
                           United States District Judge
                           201 Jackson Street, Suite 215
                           Monroe, Louisiana 71201



DATE OF NOTICE: May 4, 2021

                                             TONY R. MOORE
                                             CLERK OF COURT
